    Case 5:20-cr-00122-H-BQ Document 33 Filed 12/10/20             Page 1 of 1 PageID 64



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 LUBBOCKDIVISION

UNITED STATES OF AMERICA,
     Plaintitr,

                                                            NO. 5:20-CR-122-01-H

DUSTIN ANDREW COX,
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF TIIE UNTTED STATES MAGISTRATE JIJDGE
                            CONCERNING PLEA OT GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been frled within fourteen (14) days of service in accordance w.ith 28 U.S.C.

$   636OXl), the undersigrred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge concerning the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated Decembr,    / O, zozo.


                                             J       WESLEYHENDRIX
                                                     D STATES DISTRICT JUDGE
